Citation Nr: 1106552	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-24 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus, 
type 2.

2.  Entitlement to an initial rating higher than 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to an initial rating higher than 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Erectile dysfunction is not proximately due to or caused by 
service-connected diabetes mellitus, type 2.

2.  The Veteran's service-connected peripheral neuropathy of the 
left lower extremity is manifested by moderate incomplete 
paralysis of the external popliteal nerve.

3.  The Veteran's service-connected peripheral neuropathy of the 
right lower extremity is manifested by moderate incomplete 
paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, type 2, is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2010).

2.  The criteria for an initial rating of 20 percent, but no 
higher, for peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8521 (2010). 
3.  The criteria for an initial rating of 20 percent, but no 
higher, for peripheral neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8521 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Veteran's claims for initial ratings higher than 10 percent 
for service-connected peripheral neuropathy of the lower 
extremities arises from his disagreement with the initial 
evaluations following the grants of service connection.  It has 
been held that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In regards to the service connection claim, the VCAA duty to 
notify was satisfied by a letter sent to the Veteran in January 
2007 that fully addressed the entire notice element.  The letter 
informed him of what evidence was required to substantiate his 
claims and of his and the VA's respective duties for obtaining 
evidence.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2007 that fully addressed all notice 
elements.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  In any event, in his 
statements and testimony, the Veteran demonstrated his actual 
knowledge of the elements necessary to substantiate his claim.  
See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in June 2007, the RO provided 
the Veteran with notice as to what type of information and 
evidence was needed to establish a disability rating and the 
possible effective date of the benefits.  The RO successfully 
completed the notice requirements with respect to the issue on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as well 
as providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records, private treatment records, Social Security records, 
service treatment records, and multiple VA medical opinions and 
examinations pertinent to the issues on appeal.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Erectile 
Dysfunction, to Include as Secondary to Service-Connected 
Diabetes Mellitus, Type 2

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be established 
when there is aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Veteran is seeking entitlement to service connection for 
erectile dysfunction, as secondary to diabetes mellitus, type 2.  
The Veteran is service connected for diabetes mellitus, type 2.  

Service treatment records were reviewed.  There are no 
complaints, treatment, or diagnosis of erectile dysfunction 
during service.

Post-service treatment records were also reviewed.  In November 
2006, VA outpatient records indicate the Veteran sought treatment 
for erectile dysfunction.  It was noted that the Veteran had a 
low testosterone level.  The note also stated that the Veteran 
could have erectile dysfunction from vascular disease related to 
diabetes.  The Board notes that an award of service connection 
may not be based on a resort to speculation.  See Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that Veteran's time as a prisoner of war 'could' have 
precipitated initial development of his lung condition was found 
too speculative.)

The Veteran was afforded a VA examination in May 2009.  The 
Veteran reported he began experiencing erectile dysfunction after 
service in 2003 and reported having symptoms immediately after 
receiving a diagnosis of diabetes mellitus.  He did not report 
any urinary symptoms, incontinence, or surgery on any part of the 
urinary tract.  The Veteran reported he has been unable to 
achieve or maintain an erection without the use of a pump since 
2003, and did not report any trauma or surgery affecting the 
penis or testicles.  The examiner noted the Veteran was diagnosed 
with diabetes in 2003, peripheral neuropathy in 2003, coronary 
artery disease and dyslipidemia in 1989, and hypertension in 
1998.  In the past, the Veteran reported trying Viagra but it was 
ineffective.  He stated that he currently uses a pump, which is 
effective in allowing intercourse.  Examination revealed no 
penile deformity, and testicular atrophy size and consistency 
were normal for age.  Cranial nerves II through XII were intact, 
peripheral pulses were symmetric and equal bilaterally.  The 
Veteran was diagnosed with erectile dysfunction and the examiner 
stated that causes are multifactorial including diabetes 
mellitus, PTSD, hypertension, dyslipidemia, arteriosclerosis, 
hypogonadism, and tobacco use.  Therefore, the examiner opined 
that the Veteran's erectile dysfunction is less likely as not 
caused by or is the direct and proximate result of service-
connected diabetes mellitus.

An addendum VA opinion was obtained in May 2009.  The examiner 
stated the Veteran's erectile dysfunction is less likely than not 
caused by or related to his service-connected conditions.  The 
examiner stated the Veteran's known risk factors for erectile 
dysfunction were natural aging, atherosclerosis, hypertension, 
antihypertensive medications, alcohol abuse disorder, 
dyslipidemia, diabetes, mental health, hypogonadism (low 
testosterone), and tobacco use disorder.  The examiner opined 
that since the Veteran's erectile dysfunction had its onset at 
the same time as diabetes, it is not caused by or related to his 
service-connected diabetes.  The most likely cause of the 
Veteran's erectile dysfunction is natural aging and hypogonadism.  
The examiner stated the Veteran's nonservice-connected risk 
factors far outweigh his service-connected risk factors.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for erectile dysfunction 
has not been established.  Initially, it is noted that there is 
no indication that erectile dysfunction was complained of or 
treated in service, and service connection on a direct basis 
cannot be awarded.

However, the Veteran has also claimed that his service-connected 
diabetes mellitus, type 2 has caused his erectile dysfunction.  
There is no doubt that the Veteran is currently diagnosed with 
erectile dysfunction and is service-connected for diabetes.  
Despite this, there is no indication that his currently diagnosed 
erectile dysfunction is related to his diabetes.  To the 
contrary, the VA opinions of record indicate that the Veteran's 
erectile dysfunction is more likely related to natural aging and 
hypogonadism.  
  
The Veteran has submitted statements asserting that his erectile 
dysfunction is a result of his diabetes mellitus, type 2.  The 
Board notes that the Veteran is capable of reporting observable 
symptoms of an injury or illness, as well as the length of time 
those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  

However, the Board finds that the onset and etiology of erectile 
dysfunction is the type of medical disorder that is difficult to 
establish solely on the basis of lay assertions.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms that support a later diagnosis by a medical 
professional, there is no competent evidence from any health-care 
provider that attributes the current diagnosis of erectile 
dysfunction to the Veteran's time in service or to his diabetes.

For these reasons, while the Veteran's lay statements are to be 
considered, the evidence has no probative value, as the 
statements do not tend to prove a material issue of fact 
pertaining to the onset of the disability.

Where there is a question of medical causation between the 
current erectile dysfunction and an injury, disease, or event in 
service, where a lay assertion of medical causation is not 
competent medical evidence, competent medical evidence is 
required to substantiate the claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating the Veteran's 
current erectile dysfunction to service or to his service-
connected diabetes mellitus, type 2.

The preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant a 
more favorable outcome.  See 38 U.S.C.A. § 5107(b).


III.  Entitlement to an Initial Rating Higher Than 10 
Percent for Service-Connected Peripheral Neuropathy of the 
Left and Right Lower Extremities

Service connection for peripheral neuropathy of the left and 
right lower extremities was established by a November 2006 rating 
decision, at which time a separate 10 percent rating was assigned 
for each leg, effective from November 2004.  The Veteran asserts 
his disability is more severe than what is represented by a 10 
percent rating.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Because the Veteran is appealing the 
initial assignment of his disability rating, the severity of the 
disability during the entire period from the initial assignment 
of the disability rating to the present is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at the 
decision in this case, the Board has considered the requirements 
of Fenderson.  

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The Veteran has been assigned separate 10 percent evaluations for 
his left and right lower extremity peripheral neuropathy under 
Diagnostic Code 8521, effective November 2004.  Under that code, 
a 10 percent rating is warranted for "mild" incomplete 
paralysis of the external popliteal nerve.  In order to be 
entitled to the next higher rating of 20 percent, the evidence 
must show "moderate" incomplete paralysis of the external 
popliteal nerve.  A 30 percent rating is warranted for "severe" 
incomplete paralysis and a 40 percent rating is warranted for 
complete paralysis of the external popliteal nerve.  Symptoms of 
complete paralysis are foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of the proximal phalanges of toes lost, 
abduction of foot lost, adduction weakened, and anesthesia covers 
entire dorsum of foot and toes.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note 
preceding Diagnostic Code 8516.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

The Board observes that the words "mild," "moderate and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.
  
The Veteran was afforded a VA examination in September 2006.  The 
Veteran complained of consistent burning and loss of sensation in 
the bottoms of both of his feet.  He also complained of aching in 
his feet and he was unable to walk for very long distances 
because of the aching.  The Veteran was noted to be able to carry 
on his activities of daily living and he was able to work in his 
home shed where he had a variety of minor projects he was engaged 
in.  There were no flare-ups described, although the Veteran 
indicated that his aching and burning had been getting 
progressively worse over time.  Examination revealed no atrophy 
or hypertrophy of any of the large muscle groups.  Deep tendon 
reflexes were +1 to 2/4.  It was noted the Veteran had adequate 
strength to gravity and resistance, which were within normal 
limits for his age.  He was able to toe walk and heel walk.  Gait 
and ambulation were noted to be normal.  There was notable loss 
of sensation to pinprick and light touch, particularly of the 
soles of the feet and the great toes.  Pulses were intact 
bilaterally, dorsalis pedis, and posterior tibialis.  Pretibial 
edema was noted bilateral.  Vibratory sensation was +1 
bilaterally and appeared to be somewhat diminished.  The 
Veteran's legs had full active and passive motion including 
movement against gravity and resistance.  There was no distinct 
pain on motion of any of the joints of the feet, bilaterally.  
The Veteran was diagnosed with peripheral neuropathy (mild).  The 
examiner stated all of the findings, particularly with regard to 
loss of sensation and to pinprick and light touch, along with 
vibratory loss, are consistent with mild peripheral neuropathy.

The Veteran was afforded a VA examination in August 2007.  The 
Veteran reported a burning throbbing sensation in the bottom of 
both feet.  He stated that approximately one year prior, the 
burning throbbing sensation in the bottom of his feet became 
worse and he needed to take medicine for his condition three 
times a day.  Aggravating factors noted were prolonged standing 
or walking.  He reported not being able to walk longer than 15 
minutes or able to stand more than one hour because of pain.  It 
was noted that compression stocking helped eliminate swelling, 
but do not relieve throbbing and burning.  The Veteran claimed 
the foot pain interfered with his daily activities because he 
cannot engage in prolonged standing or walking.  Examination 
revealed a wide-based gait, with no orthotics, braces, or other 
mechanical devices to aid in ambulation.  The Veteran had 
decreased sensation to pinprick and light touch in both ankles 
and knees.  He could not discriminate between pinprick and light 
touch but was able to feel them both separately.  There was no 
objective finding of radiculopathy at the examination.  Romberg 
was normal and negative pronator drift test and finger to nose 
test were normal.  Heel to toe test was impaired because the 
Veteran preferred to walk on the outsides of his feet and he was 
not able to accomplish the toe walk or heel walk.  The Veteran 
was diagnosed with mild peripheral neuropathy.

The Veteran was afforded a more recent VA examination in May 
2009.  The Veteran reported numbness on the bottom of his toes 
and pain in the Achilles, bottom of feet at heel and forefoot.  
There were no noted significant flare-ups, but pain was noted to 
be worst with first standing then after standing a long period.  
The Veteran had normal posture and mildly broad based gait 
consistent with age.  There was tenderness of the Achilles 
tendon, plantar heel, and balls of plantar foot.  There was no 
noted atrophy or hypertrophy.  Deep tendon reflexes were +2/4 
right patella and absent for left patella and bilateral Achilles 
reflexes.  Sensation to pinprick was 0/2 on the bottoms of toes, 
1/2 feet, and 2/2 legs with a normal light touch.  The Veteran was 
unable to perform heel-to-toe walking.  The Veteran was diagnosed 
with lower extremity diabetic neuropathy with mild functional 
limitation.

It is clear from this evidence that the Veteran does suffer from 
neurological impairment in his lower extremities, marked 
particularly by diminished sensation, diminished reflexes, and 
pain.  Although several VA examiners have described the Veteran's 
impairment of "mild" the Board finds the Veteran is entitled to 
a rating of 20 percent, based on "moderate" impairment, due to 
his pain and inability to stand or walk for prolonged periods, 
and the disabilities affect on his daily activities.  The 
evidence overall sufficiently provides a basis for a finding of 
"moderate" incomplete paralysis of the popliteal nerve - 
including pain, numbness, diminished or absent reflexes, and 
inability to heel-to-toe walk.  However, the Veteran is not 
entitled to a rating higher than 20 percent, as his disabilities 
are not "severe."  The Veteran's muscle tone is normal and his 
legs had full active and passive motion including movement 
against gravity and resistance.  

The Board has also considered whether any alternate Diagnostic 
Codes allow for a higher evaluation.  However, the overall 
symptomatology affects functioning in the lower extremities.  
Thus, the Board finds that Diagnostic Code 8521 for the external 
popliteal nerve is the most appropriate.

Additionally, while the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's 
disabilities have not warranted a rating higher than 20 percent 
at any point in the appeal period.  

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
peripheral neuropathy is inadequate.  A comparison of the level 
of severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the Veteran's disability 
levels and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Additionally, during the 
May 2009 VA examination, the Veteran reported he stopped working 
due to an acute myocardial infarction (AMI) in 1998.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Total Disability Rating Based on Individual 
Unemployability (TDIU) Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable due to his neuropathies.

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In this case, while the Veteran meets the numerical criteria set 
forth above, the Veteran's medical records, specifically his May 
2009 VA examination report, indicate that the Veteran 
discontinued employment due to a heart attack.  Therefore, the 
Board finds that no further consideration of a TDIU is warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, type 2, is 
denied.

Entitlement to a rating of 20 percent, but no higher, for 
service-connected peripheral neuropathy of the left lower 
extremity is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Entitlement to a rating of 20 percent, but no higher, for 
service-connected peripheral neuropathy of the right lower 
extremity is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


